          Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 1 of 61




 1 MICHAEL W. BIEN – 096891                            THOMAS R. BURKE – 141930
     VAN SWEARINGEN – 259809                           DAVIS WRIGHT TREMAINE LLP
 2   ALEXANDER GOURSE – 321631                         505 Montgomery Street, Suite 800
     AMY XU – 330707                                   San Francisco, California 94111-6533
 3   ROSEN BIEN                                        Telephone:    (415) 276-6500
     GALVAN & GRUNFELD LLP                             Facsimile:    (415) 276-6599
 4   101 Mission Street, Sixth Floor                   Email:        thomasburke@dwt.com
     San Francisco, California 94105-1738
 5   Telephone:    (415) 433-6830                      DAVID M. GOSSETT – Admitted Pro Hac Vice
     Facsimile:    (415) 433-7104                      DAVIS WRIGHT TREMAINE LLP
 6   Email:        mbien@rbgg.com                      1301 K Street N.W., Suite 500 East
                   vswearingen@rbgg.com                Washington, D.C. 20005-3366
 7                 agourse@rbgg.com                    Telephone:    (202) 973-4216
                   axu@rbgg.com                        Facsimile:    (202) 973-4499
 8                                                     Email:        davidgossett@dwt.com
   KELIANG (CLAY) ZHU – 305509
 9 DEHENG LAW OFFICES PC
   7901 Stoneridge Drive #208
10 Pleasanton, California 94588
   Telephone:    (925) 399-5856
11 Facsimile:    (925) 397-1976
   Email:        czhu@dehengsv.com
12
   ANGUS F. NI – Admitted Pro Hac Vice
13 AFN LAW PLLC
   502 Second Avenue, Suite 1400
14 Seattle, Washington 98104
   Telephone:    (773) 543-3223
15 Email:        angus@afnlegal.com

16 Attorneys for Plaintiffs
17                                       UNITED STATES DISTRICT COURT

18                      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

19
20 U.S. WECHAT USERS ALLIANCE,                          Case No. 3:20-cv-05910-LB
   CHIHUO INC., BRENT COULTER,
21 FANGYI DUAN, JINNENG BAO, ELAINE                     DECLARATION OF MICHAEL W. BIEN
   PENG, and XIAO ZHANG,                                IN SUPPORT OF PLAINTIFFS’
22                                                      RESPONSE TO DEFENDANTS’
                           Plaintiffs,                  SEPTEMBER 18, 2020 NOTICE
23                 v.                                   REGARDING IMPLEMENTATION OF
                                                        EXECUTIVE ORDER
24 DONALD J. TRUMP, in his official capacity
   as President of the United States, and               Judge: Hon. Hon. Laurel Beeler
25 WILBUR ROSS, in his official capacity as
   Secretary of Commerce,
26                                                      Trial Date:     None Set
                           Defendants.
27
28
     [3617035.1]                                                        Case No. 3:20-cv-05910-LB
         DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
             SEPTEMBER 18, 2020 NOTICE REGARDING IMPLEMENTATION OF EXECUTIVE ORDER
          Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 2 of 61




 1                 I, Michael W. Bien, declare:
 2                 1.    I am an attorney duly admitted to practice before this Court. I am a partner
 3 in the law firm of Rosen Bien Galvan & Grunfeld LLP, counsel of record for Plaintiffs. I
 4 have personal knowledge of the facts set forth herein, and if called as a witness, I could
 5 competently so testify. I make this declaration in support of Plaintiffs’ Response to
 6 Defendants’ September 18, 2020 Notice Regarding Implementation of Executive Order.
 7                 2.    Attached hereto as Exhibit A is a true and correct copy of the Commerce
 8 Department’s September 17, 2020 identification of “prohibited transactions” for
 9 publication in the Federal Register, titled “Identification of Prohibited Transactions to
10 Implement Executive Order 13943 and Address the Threat Posed by WeChat and the
11 National Emergency with Respect to the Information and Communications Technology
12 and Services Supply Chain,” available at: https://s3.amazonaws.com/public-
13 inspection.federalregister.gov/2020-20921.pdf.
14                 3.    Attached hereto as Exhibit B is a true and correct copy of the Commerce
15 Department’s September 18, 2020 Press Release, titled “Commerce Department Prohibits
16 WeChat and TikTok Transactions to Protect the National Security of the United States,”
17 available at: https://www.commerce.gov/news/press-releases/2020/09/commerce-
18 department-prohibits-wechat-and-tiktok-transactions-protect.
19                 4.    Attached hereto as Exhibit C is a true and correct copy a September 18,
20 2020 New York Times article titled “Trump Administration to Ban TikTok and WeChat
21 From U.S. App Stores,” available at:
22 https://www.nytimes.com/2020/09/18/business/trump-tik-tok-wechat-ban.html.
23                 5.    Attached hereto as Exhibit D is a true and correct copy a September 18,
24 2020 New York Times article titled “What to Know About Trump’s TikTok-WeChat App
25 Store Ban: Live Updates,” available at:
26 https://www.nytimes.com/live/2020/09/18/business/stock-market-today-
27 coronavirus/president-trump-wants-to-block-tiktok-and-wechat-heres-what-you-need-to-
28 know.
     [3617035.1]
                                                2                       Case No. 3:20-cv-05910-LB
         DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
             SEPTEMBER 18, 2020 NOTICE REGARDING IMPLEMENTATION OF EXECUTIVE ORDER
          Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 3 of 61




 1                 6.    Attached hereto as Exhibit E is a true and correct copy a September 15,
 2 2020 University Daily Kansan article titled “KU-owned computers, campus Wi-Fi will ban
 3 use of WeChat,” available at: https://www.kansan.com/news/ku-owned-computers-
 4 campus-wi-fi-will-ban-use-of-wechat.
 5                 7.    Attached hereto as Exhibit F is a true and correct copy a September 18,
 6 2020 Reuters article titled “Officials: Trump to Block US Downloads of TikTok, WeChat
 7 on Sunday,” available at: https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-
 8 idUSKBN2691QO.
 9                 8.    Attached hereto as Exhibit G is a true and correct copy a September 18,
10 2020 CNBC article titled “Trump to block downloads of TikTok, WeChat on Sunday,”
11 available at: https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tiktok-
12 wechat-on-sunday-officials-tell-reuters.html.
13                 9.    Attached hereto as Exhibit H is a true and correct copy a September 18,
14 2020 Vox article titled “Trump moves to shut down WeChat in the US. But TikTok will
15 live until after the election. Both companies have Chinese owners. One of them has
16 support from Trump-backers.” Available at: https://www.vox.com/21445193/trump-
17 wechat-tiktok-ban-oracle-bytedance-tencent.
18                 10.   Attached hereto as Exhibit I is a true and correct copy a September 18, 2020
19 CNET article titled “TickTok, WeChat downloads will be barred from US starting
20 Sunday,” Available at: https://www.cnet.com/news/tiktok-wechat-downloads-will-be-
21 barred-from-us-starting-sunday.
22                 11.   In a Fox Business Network televised interview on Friday morning
23 (September 18, 2020), the Secretary of Commerce stated that it “is our fear” that WeChat
24 is “taking data from the American public and sending it to China.” Available at:
25 https://video.foxbusiness.com/v/6192199311001/#sp=show-clips.
26 //
27 //
28 //
     [3617035.1]
                                                3                       Case No. 3:20-cv-05910-LB
         DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
             SEPTEMBER 18, 2020 NOTICE REGARDING IMPLEMENTATION OF EXECUTIVE ORDER
          Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 4 of 61




 1                 I declare under penalty of perjury under the laws of the United States of America
 2 that the foregoing is true and correct, and that this declaration is executed at San Francisco,
 3 California this 18th day of September, 2020.
 4
 5                                                       /s/ Michael W. Bien
                                                         Michael W. Bien
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3617035.1]
                                                4                       Case No. 3:20-cv-05910-LB
         DECLARATION OF MICHAEL W. BIEN IN SUPPORT OF PLAINTIFFS’ RESPONSE TO DEFENDANTS’
             SEPTEMBER 18, 2020 NOTICE REGARDING IMPLEMENTATION OF EXECUTIVE ORDER
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 5 of 61




          EXHIBIT A
         Case 3:20-cv-05910-LB    Document
                           This document        45-1to be
                                         is scheduled  Filed   09/18/20
                                                          published in the Page 6 of 61
                                Federal Register on 09/22/2020 and available online at
                                federalregister.gov/d/2020-20921, and on govinfo.gov



                                                                                   Billing Code: 351020




DEPARTMENT OF COMMERCE

15 CFR Chapter VII

[Docket Number 200917-0248]

RIN: 0605-XD010

Identification of Prohibited Transactions to Implement Executive Order 13943 and

Address the Threat Posed by WeChat and the National Emergency with Respect to the

Information and Communications Technology and Services Supply Chain

AGENCY: Office of the Secretary, U.S. Department of Commerce.

ACTION: Identification of prohibited transactions.

SUMMARY: Pursuant to Executive Order 13943, the Secretary of Commerce is publishing this

Identification of Prohibited Transactions related to WeChat by any person, or with respect to any

property, subject to the jurisdiction of the United States, with Tencent Holdings Ltd. (a.k.a.

Téngxùn Kònggŭ Yŏuxiàn Gōngsī), Shenzhen, China, or any subsidiary of that entity, to address

the national emergency with respect to the information and communications technology and

services supply chain declared in Executive Order 13873, May 15, 2019 (Securing the

Information and Communications Technology and Services Supply Chain), and particularly to

address the threat identified in Executive Order 13943 posed by mobile application WeChat.

DATES: Identification of prohibited transactions is effective as of September 20, 2020, as set

forth in Executive Order 13943.
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 7 of 61




FOR FURTHER INFORMATION CONTACT:

Kathy Smith, U.S. Department of Commerce, 1401 Constitution Avenue NW, Washington, DC

20230; telephone: (202) 482-1859.

For media inquiries: Meghan Burris, Director, Office of Public Affairs, U.S. Department of

Commerce, 1401 Constitution Avenue NW, Washington, DC 20230; telephone: (202) 482-4883.

SUPPLEMENTARY INFORMATION:

In Executive Order 13873 of May 15, 2019 (Securing the Information and Communications

Technology and Services Supply Chain), the President found that foreign adversaries are

increasingly creating and exploiting vulnerabilities in information and communications

technology and services (ICTS), which store and communicate vast amounts of sensitive

information, facilitate the digital economy, and support critical infrastructure and vital

emergency services, in order to commit malicious cyber-enabled actions, including economic

and industrial espionage against the United States and its people. The President found that the

unrestricted acquisition or use in the United States of ICTS designed, developed, manufactured,

or supplied by persons owned by, controlled by, or subject to the jurisdiction or direction of

foreign adversaries augments the ability of foreign adversaries to create and exploit

vulnerabilities in ICTS, with potentially catastrophic effects, and thereby constitutes an unusual

and extraordinary threat to the national security, foreign policy, and economy of the United

States, and declared a national emergency with respect to this threat. The President directed that

additional steps are required to protect the security, integrity, and reliability of ICTS provided

and used in the United States.
           Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 8 of 61




On August 6, 2020, in Executive Order 13943 (Addressing the Threat Posed by WeChat, and

Taking Additional Steps To Address the National Emergency With Respect to the Information

and Communications Technology and Services Supply Chain), the President found that the

spread in the United States of mobile applications developed and owned by companies in the

People’s Republic of China (China) continues to threaten the national security, foreign policy,

and economy of the United States. The President directed that action must be taken to address

the threat posed by the mobile application WeChat.

Pursuant to Executive Order 13943, any transaction that is related to WeChat by any person, or

with respect to any property, subject to the jurisdiction of the United States, with Tencent

Holdings Ltd. (a.k.a. Téngxùn Kònggǔ Yǒuxiàn Gōngsī), Shenzhen, China, or any subsidiary of

that entity, as identified by the Secretary of Commerce (Secretary) within 45 days from the date

of the order, shall be prohibited, to the extent permitted under applicable law. This Identification

of Prohibited Transactions implements that directive by the President.

Identifying Prohibited Transactions

Definitions

Content delivery service means a service that copies, saves, and delivers content, for a fee, from

geographically dispersed servers to end-users for the purposes of enabling faster delivery of

content.

Entity means a government or instrumentality of such government, partnership, association, trust,

joint venture, corporation, group, subgroup, or other organization, including an international

organization.
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 9 of 61




Information and communications technology or services means any hardware, software, or other

product or service primarily intended to fulfill or enable the function of information or data

processing, storage, retrieval, or communication by electronic means, including transmission,

storage, and display.

Internet hosting service means a service through which storage and computing resources are

provided to an individual or organization for the accommodation and maintenance of one or

more websites or Internet services. Services may include but are not limited to file hosting,

domain name server hosting, cloud hosting, and virtual private server hosting, among others.

Internet transit service means a service where a network operator provides connectivity,

transport and routing for another network, enabling them to reach broader portions of the

Internet. A transit provider's routers also announce to other networks that they can carry traffic

to the network that has purchased transit.

Mobile application means a software application designed to run on a mobile device such as a

phone, tablet, or watch.

Mobile application store means any online marketplace where users can download, or update,

and install software applications to a mobile device.

Peering means a relationship between Internet service providers (ISP) where the parties directly

interconnect to exchange Internet traffic, most often on a no-cost basis.

Person means an individual or entity.

Subsidiary means a company that is owned or controlled by a parent or holding company.
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 10 of 61




Transaction means any acquisition, importation, transfer, installation, dealing in, or use of any

information and communications technology or service.

Identification of Prohibited Transactions

Pursuant to the International Emergency Economic Powers Act, 50 U.S.C. 1701, et seq,

Executive Order 13873 (84 FR 22689, May 15, 2019), and as set forth and provided for in

Executive Order 13943 (85 FR 48641, August 6, 2020), the Secretary identifies the following

transactions that are prohibited, effective as of September 20, 2020:

Any transaction that is related to WeChat by any person, or with respect to any property, subject

to the jurisdiction of the United States, with Tencent Holdings Ltd. (a.k.a. Téngxùn Kònggǔ

Yǒuxiàn Gōngsī), Shenzhen, China, or any subsidiary of that entity, involving:

1.      Any provision of services to distribute or maintain the WeChat mobile application,

constituent code, or mobile application updates through an online mobile application store, or

any online marketplace where mobile users within the land or maritime borders of the United

States and its territories may download or update applications for use on their mobile devices;

2.      Any provision of internet hosting services enabling the functioning or optimization of the

WeChat mobile application, within the land and maritime borders of the United States and its

territories;

3.      Any provision of content delivery services enabling the functioning or optimization of the

WeChat mobile application, within the land and maritime borders of the United States and its

territories;
        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 11 of 61




4.      Any provision of directly contracted or arranged internet transit or peering services

enabling the functioning or optimization of the WeChat mobile application, within the land and

maritime borders of the United States and its territories;

5.      Any provision of services through the WeChat mobile application for the purpose of

transferring funds or processing payments to or from parties within the land or maritime borders

of the United States and its territories;

6.      Any utilization of the WeChat mobile application’s constituent code, functions, or

services in the functioning of software or services developed and/or accessible within the land

and maritime borders of the United States and its territories; or

7.      Any other transaction that is related to WeChat by any person, or with respect to any

property, subject to the jurisdiction of the United States, with Tencent Holdings Ltd., or any

subsidiary of that entity, as may be identified at a future date under the authority delegated under

Executive Order 13943.

The identified prohibitions herein only apply to the parties to business-to-business transactions,

and apply except to the extent provided by statutes, or in regulations, orders, directives, or

licenses that may be issued pursuant to Executive Order 13943, and notwithstanding any contract

entered into or any license or permit granted before the date of Executive Order 13943. Any

other transaction with Tencent Holdings Ltd. or its subsidiaries is permitted under Executive

Order 13943, as implemented by the Secretary, unless identified as prohibited or otherwise

contrary to law.

These identified prohibitions do not apply to:

(1) Payment of wages, salaries, and benefit packages to employees or contractors;
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 12 of 61




(2) The exchange between or among WeChat mobile application users of personal or business

information using the WeChat mobile application, to include the transferring and receiving of

funds;

(3) Activities related to mobile applications intended for distribution, installation or use outside

of the United States by any person, including but not limited to any person subject to U.S.

jurisdiction, and all ancillary activities, including activities performed by any U.S. person, which

are ordinarily incident to, and necessary for, the distribution, installation, and use of mobile

applications outside of the United States; or

(4) The storing of WeChat mobile application user data in the United States.

AUTHORITY

International Emergency Economic Powers Act, 50 U.S.C. 1701, et seq.; National Emergencies

Act, 50 U.S.C. 1601 et seq.; Executive Order 13943, Addressing the Threat Posed by WeChat,

August 6, 2020; Executive Order 13873, Securing the Information and Communications

Technology and Services Supply Chain, May 15, 2019.

Dated: September 17, 2020.

This document of the Department of Commerce was signed on September 17, by Wilbur Ross,
Secretary of Commerce. That document with the original signature and date is maintained by the
Department of Commerce. For administrative purposes only, and in compliance with
requirements of the Office of the Federal Register, the undersigned Department of Commerce
Federal Register Liaison Officer has been authorized to sign and submit the document in
electronic format for publication, as an official document of the Department of Commerce. This
administrative process in no way alters the legal effect of this document upon publication in the
Federal Register.



Signed in Washington, DC, on September 17, 2020.
        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 13 of 61




Asha Mathew,

Federal Register Liaison Officer, U.S. Department of Commerce.

[FR Doc. 2020-20921 Filed: 9/18/2020 8:45 am; Publication Date: 9/22/2020]
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 14 of 61




           EXHIBIT B
Commerce Department Prohibits WeChat and TikTok Transactions to Pr...   https://www.commerce.gov/news/press-releases/2020/09/commerce-dep...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 15 of 61




1 of 6                                                                                                                   9/18/2020, 7:19 AM
Commerce Department Prohibits WeChat and TikTok Transactions to Pr...   https://www.commerce.gov/news/press-releases/2020/09/commerce-dep...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 16 of 61




2 of 6                                                                                                                   9/18/2020, 7:19 AM
Commerce Department Prohibits WeChat and TikTok Transactions to Pr...   https://www.commerce.gov/news/press-releases/2020/09/commerce-dep...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 17 of 61




3 of 6                                                                                                                   9/18/2020, 7:19 AM
Commerce Department Prohibits WeChat and TikTok Transactions to Pr...   https://www.commerce.gov/news/press-releases/2020/09/commerce-dep...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 18 of 61




4 of 6                                                                                                                   9/18/2020, 7:19 AM
Commerce Department Prohibits WeChat and TikTok Transactions to Pr...   https://www.commerce.gov/news/press-releases/2020/09/commerce-dep...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 19 of 61




5 of 6                                                                                                                   9/18/2020, 7:19 AM
Commerce Department Prohibits WeChat and TikTok Transactions to Pr...   https://www.commerce.gov/news/press-releases/2020/09/commerce-dep...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 20 of 61




6 of 6                                                                                                                   9/18/2020, 7:19 AM
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 21 of 61




           EXHIBIT C
Trump Admin to Ban TikTok, WeChat From U.S. App Stores - The New York Times Page 1 of 3
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 22 of 61




                                              https://nyti.ms/3hIAN9l



Trump Administration to Ban TikTok and WeChat
From U.S. App Stores
The Trump administration issued new rules Friday morning that will cripple the
operation of two popular Chinese-owned apps in the United States.

By Ana Swanson and David McCabe

Sept. 18, 2020 Updated 9:56 a.m. ET


WASHINGTON — The Trump administration said Friday it would bar the Chinese-
owned mobile apps WeChat and TikTok from U.S. app stores as of Sunday, striking
a harsh blow against two popular services used by more than 100 million people in
the United States.

The restrictions will ban the transferring of funds or processing of payments
through WeChat within the United States as of Sunday. In the case of WeChat, the
restrictions will also prevent any company from offering internet hosting, content
delivery networks, internet transit or peering services to WeChat, or using the
app’s code in other software or services in the United States.

Those same prohibitions on providing services go into effect on Nov. 12 for TikTok.

“Today’s actions prove once again that President Trump will do everything in his
power to guarantee our national security and protect Americans from the threats of
the Chinese Communist Party,” Commerce Secretary Wilbur Ross said in a
statement.

The actions follow an Aug. 6 executive order by the president, in which he argued
that TikTok and WeChat collect data from American users that could be accessed
by the Chinese government. The administration has threatened fines of up to $1
million and up to 20 years in prison for violations of the order.




https://www.nytimes.com/2020/09/18/business/trump-tik-tok-wechat-ban.html     9/18/2020
Trump Admin to Ban TikTok, WeChat From U.S. App Stores - The New York Times Page 2 of 3
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 23 of 61


TikTok is currently in talks to be acquired by the American software maker Oracle,
and could announce a deal that assuages the administration’s national security
concerns. In its announcement, the Commerce Department said that the president
had given until Nov. 12 for TikTok’s national security concerns to be resolved, and if
they were, the prohibitions in the order could be lifted.

TikTok declined to comment. Tencent and Oracle did not immediately respond to
requests for comment. Mr. Ross, in an interview on Fox Business Network on
Friday morning, said that the ban would initially have a much greater impact on
WeChat.

“For all practical purposes it will be shut down in the U.S., but only in the U.S., as of
midnight Monday,” Mr. Ross said.

TikTok would also face some changes, but would still be allowed to function until
Nov. 12, Mr. Ross said, at which point it would face the same ban as WeChat if there
was no deal that satisfied the administration’s concerns.

“As to TikTok, the only real change as of Sunday night will be users won’t have
access to improved updated apps, upgraded apps or maintenance,” he said.

The prohibitions raise the question of whether Google and Apple, the major
operators of American app stores, could sue the administration.

Tech companies have made clear that they don’t like the idea of blocking apps
without a more organized policy process, and have suggested that they see this as a
First Amendment issue, said Adam Segal, a cybersecurity expert at the Council on
Foreign Relations.

Mr. Segal said it was not entirely clear why the administration had chosen to go
after these two Chinese services, and not other similar ones. “A lot of it just feels to
me to be improvisational,” he said.

Apple and Google did not immediately respond to requests for comment.

Mr. Ross portrayed the threat from the apps in stark terms, likening it to a window
between the U.S. and China that allows Beijing to peer into the everyday lives of
Americans.




https://www.nytimes.com/2020/09/18/business/trump-tik-tok-wechat-ban.html        9/18/2020
Trump Admin to Ban TikTok, WeChat From U.S. App Stores - The New York Times Page 3 of 3
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 24 of 61


“What they collect are data on locality, data on what you are streaming toward,
what your preferences are, what you are referencing, every bit of behavior that the
American side is indulging in becomes available to whoever is watching on the
other side,” he said. “That’s what we’re trying to squelch.”

In its announcement, the Commerce Department said that both WeChat and TikTok
collected information from their users including location data, network activity and
browsing histories. As Chinese companies, they are also subject to China’s policy of
“civil-military fusion” and mandatory cooperation with Chinese intelligence
services, it said.

“It looks like it’s largely a continuation of the pressure tactics to get ByteDance to
make a deal,” said James Lewis, a senior vice president at the Center for Strategic
and International Studies. “WeChat is sort of the human sacrifice of this deal.
They’ve gone nuclear on them.”




https://www.nytimes.com/2020/09/18/business/trump-tik-tok-wechat-ban.html      9/18/2020
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 25 of 61




           EXHIBIT D
What to Know About Trump’s TikTok-WeChat App Store Ban: Live Up...   https://www.nytimes.com/live/2020/09/18/business/stock-market-today-...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 26 of 61




1 of 4                                                                                                                  9/18/2020, 8:04 AM
What to Know About Trump’s TikTok-WeChat App Store Ban: Live Up...   https://www.nytimes.com/live/2020/09/18/business/stock-market-today-...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 27 of 61




         ᦥ
         ᦤ
         ᦣ
         ᦢ


         τ
         σ
         ς


         ྺ
         ྐྵ
         ྸ
         ྷ
         ྶ
         ྵ


         ✛
         ✚
         ✙
         ✘
         ✗
         ✖
         ✕
         ✔
         ✓
         ✒
         ✑
         ✐


         ⍂
         ⍁
         ⍀
         ⌿
         ⌾
         ⌽
         ⌼
         ⌻
         ⌺




2 of 4                                                                                                                  9/18/2020, 8:04 AM
What to Know About Trump’s TikTok-WeChat App Store Ban: Live Up...   https://www.nytimes.com/live/2020/09/18/business/stock-market-today-...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 28 of 61




3 of 4                                                                                                                  9/18/2020, 8:04 AM
What to Know About Trump’s TikTok-WeChat App Store Ban: Live Up...   https://www.nytimes.com/live/2020/09/18/business/stock-market-today-...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 29 of 61




4 of 4                                                                                                                  9/18/2020, 8:04 AM
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 30 of 61




           EXHIBIT E
KU-owned computers, campus Wi-Fi will ban use of WeChat | News | ka...   https://www.kansan.com/news/ku-owned-computers-campus-wi-fi-will-...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 31 of 61


           https://www.kansan.com/news/ku-owned-computers-campus-wi-fi-will-ban-use-of-wechat/article_0d3326b8-
           f76b-11ea-bd4c-dbb1fe3ba1be.html




           Blake Ullmann | @blake_ullmann & Nicole Dolan | @NikkiDolan279
           Sep 15, 2020




           The University of Kansas will restrict access to the app WeChat on KU-owned devices and campus networks starting
           Sept. 20, following an executive order from President Donald Trump.
           Sarah Wright/UDK




           The University of Kansas will ban WeChat from KU-owned computers and the campus network
           starting Sept. 20, KU’s Information Technology department told students, faculty and staff in an
           email Tuesday morning.


           The ban comes after President Donald Trump issued an executive order in August that prohibited
           the use of WeChat by anyone “under the jurisdiction of the United States.” The order was issued
           in response to growing concerns around the Chinese government's management of data gathered
           within the app.


1 of 3                                                                                                                    9/18/2020, 8:08 AM
KU-owned computers, campus Wi-Fi will ban use of WeChat | News | ka...   https://www.kansan.com/news/ku-owned-computers-campus-wi-fi-will-...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 32 of 61

           “KU’s Office of Global Operations & Security, the Office of the General Counsel and KU
           Information Technology have determined that use of WeChat in KU’s business operations and on
           its networks will fall within the scope of the executive order’s ban,” Carl Taylor, director of Global
           Operations & Security, and Mary Walsh, chief information officer of KU IT, wrote in a co-signed
           email.


           A similar executive order banned TikTok, but the effective date of that order was pushed back to
           Nov. 12. KU will wait before issuing further guidance regarding the use of TikTok, according to the
           statement.


           Many international students use WeChat as a way to keep in contact with people outside the U.S.
           KU previously used the app as a way to communicate with international students before they
           arrived in the U.S.


           “We understand that many of our international students, faculty and staff rely on WeChat to
           communicate with family and friends in their home countries and around the world,” Taylor and
           Walsh wrote. “We stand by to make adjustments to our compliance plan based on issuance of
           further federal guidance or other legal developments.”


           Native to Suzhou, China, Chuling Chen, a sophomore mechanical engineering major, said that
           WeChat is a part of her daily life and is the only way she communicates with her friends and
           family back home.


           “I use WeChat every single day because it’s pretty much the only way I can contact my family
           from China, my family friends from China,” Chen said. “So if they ban it, we have to find a different
           way to contact each other and we are not ready for that at all.”


           An alternative app Chen and her friends have thought of is Line, which is another messaging
           program that can be used via WiFi, but there hasn’t been a significant switch to that platform just
           yet.


           “People who live in China are able to call each other easily, but for us who live in a different
           country, it’s hard for us to call them directly because the time difference,” Chen said. “Pretty much
           WeChat is really the only app we use to contact each other.”




2 of 3                                                                                                                    9/18/2020, 8:08 AM
KU-owned computers, campus Wi-Fi will ban use of WeChat | News | ka...   https://www.kansan.com/news/ku-owned-computers-campus-wi-fi-will-...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 33 of 61




3 of 3                                                                                                                    9/18/2020, 8:08 AM
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 34 of 61




           EXHIBIT F
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 35 of 61




1 of 7                                                                                                                   9/18/2020, 9:20 AM
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 36 of 61




2 of 7                                                                                                                   9/18/2020, 9:20 AM
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 37 of 61




3 of 7                                                                                                                   9/18/2020, 9:20 AM
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 38 of 61




4 of 7                                                                                                                   9/18/2020, 9:20 AM
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 39 of 61




5 of 7                                                                                                                   9/18/2020, 9:20 AM
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 40 of 61




6 of 7                                                                                                                   9/18/2020, 9:20 AM
Trump to block U.S. downloads of TikTok, WeChat on Sunday | Reuters   https://www.reuters.com/article/us-usa-tiktok-ban-exclusive-idUSKBN2...
                         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 41 of 61




7 of 7                                                                                                                   9/18/2020, 9:20 AM
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 42 of 61




           EXHIBIT G
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 43 of 61




1 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 44 of 61




2 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 45 of 61




3 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 46 of 61




4 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 47 of 61




5 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 48 of 61




6 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 49 of 61




7 of 8                                                                                                     9/18/2020, 8:35 AM
Trump to block downloads of TikTok, WeChat on Sunday     https://www.cnbc.com/2020/09/18/trump-to-block-us-downloads-of-tikt...
                        Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 50 of 61




8 of 8                                                                                                     9/18/2020, 8:35 AM
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 51 of 61




           EXHIBIT H
Trump moves to ban WeChat in the US. But TikTok will live until after the election. - Vox Page 1 of 4
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 52 of 61




                                                                                               ×
  Support our journalism:
  Millions rely on Vox’s explainers to understand an increasingly chaotic world.
  Chip in as little as $3 to help keep it free for everyone.




  Trump moves to shut down WeChat in the
  US. But TikTok will live until after the
  election.
  Both companies have Chinese owners. One of them has support
  from Trump-backers.
  By Peter Kafka   Sep 18, 2020, 10:47am EDT




https://www.vox.com/21445193/trump-wechat-tiktok-ban-oracle-bytedance-tencent              9/18/2020
Trump moves to ban WeChat in the US. But TikTok will live until after the election. - Vox Page 2 of 4
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 53 of 61




  And the administration says it will do the same thing to TikTok, the mobile
  video service popular with tens of millions of Americans — but only after the
  November election.

  Friday’s news combines several different strands of politics, policy, and
  realpolitik: legitimate concerns about China’s ability to exert influence in the
  US via consumer technology; American electoral politics; and links between US
  tech executives and investors with the White House.

  But the top line is straightforward: The Trump administration is getting tough
  with China by moving to shut down one important Chinese-owned app in the
  US — while keeping another important Chinese-owned app, with ties to Trump
  supporters, running through the fall.

  Department of Commerce Secretary Wilbur Ross announced the moves in a
  press release Friday morning, and then stated it more explicitly in an interview
  with Fox Business News: “For all practical purposes [WeChat] will be shut
  down in the US, but only in the US, as of midnight Monday.”

  TikTok, meanwhile, would be allowed to keep operating in the US through
  November 12, so existing users of the app aren’t likely to be affected. But
  Trump’s announcement is meant to force Apple and Google to remove TikTok
  from their app stores — which means the service would not be able to add new
  users — and to prevent TikTok from updating the app for existing users.

  Both WeChat and TikTok are owned (for now) by Chinese companies, and both
  services have enormous footprints in the US. WeChat, owned by Tencent,
  combines chat, e-commerce, games, and other services; it’s a crucial app
  within China, and an estimated 19 million people use it in America to keep in
  touch with each other, and with people in China.



https://www.vox.com/21445193/trump-wechat-tiktok-ban-oracle-bytedance-tencent              9/18/2020
Trump moves to ban WeChat in the US. But TikTok will live until after the election. - Vox Page 3 of 4
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 54 of 61




  users in the US.

  Trump and some China hawks have focused on both companies over the
  summer, citing national security issues. But other China-watchers who aren’t
  Republicans have also said that WeChat and TikTok’s ties to the Chinese
  government pose real threats to American security; they also note that China
  has effectively banned many (but not all) big US technology companies from
  doing business in the country.

  But the way the Trump administration is treating the two apps makes it clear
  that national security isn’t the only factor here.

  WeChat, its owners, and its users don’t have any real ties to the White House.
  But TikTok’s owner ByteDance is trying to do a deal with Oracle, the US
  database company whose executives have supported Trump (Oracle founder
  Larry Ellison has held a fundraiser for Trump; Oracle CEO Safra Catz was part
  of Trump’s transition team). And ByteDance investor Doug Leone is also a
  Trump supporter.

  And while some members of TikTok’s youthful user base are not Trump fans
  (some of them claim they helped tank Trump’s rally in Tulsa, Oklahoma, this
  summer by generating false sign-ups for the event), TikTok is hugely popular in
  the US, which means some of its users (or their parents) are Trump fans.

  It’s unclear how much attention Trump is paying to any of this — earlier this
  summer, he announced that the federal government would demand a cut of a
  proposed sale of TikTok’s US operations; this week he conceded that the
  demand was illegal. He also announced this week that Microsoft, which had
  been in the running to buy TikTok’s US operations until days ago, might still be
  working on a deal; reporters including Axios’s Dan Primack say that isn’t so.




https://www.vox.com/21445193/trump-wechat-tiktok-ban-oracle-bytedance-tencent              9/18/2020
Trump moves to ban WeChat in the US. But TikTok will live until after the election. - Vox Page 4 of 4
         Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 55 of 61


  Help keep Vox free for all

  Millions turn to Vox each month to understand what’s happening in the news,
  from the coronavirus crisis to a racial reckoning to what is, quite possibly, the
  most consequential presidential election of our lifetimes. Our mission has
  never been more vital than it is in this moment: to empower you through
  understanding. But our distinctive brand of explanatory journalism takes
  resources. Even when the economy and the news advertising market recovers,
  your support will be a critical part of sustaining our resource-intensive work. If
  you have already contributed, thank you. If you haven’t, please consider
  helping everyone make sense of an increasingly chaotic world: Contribute
  today from as little as $3.




  CONTENT BY VOX




https://www.vox.com/21445193/trump-wechat-tiktok-ban-oracle-bytedance-tencent              9/18/2020
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 56 of 61




           EXHIBIT I
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 57 of 61




    Universal APIs for email, calendar and
    Nylas APIs
                                                    OPEN
    Build New
    contacts. GetFeatures     75%
                   your free API   Faster
                                 key.
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 58 of 61
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 59 of 61
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 60 of 61




                 Santa Monica
                 Townhome for Sale
                 Gary Limjap Realtor
Case 3:20-cv-05910-LB Document 45-1 Filed 09/18/20 Page 61 of 61
